DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a red-emitting diode structure having sidewalls and a tapered portion the red-emitting diode structure, comprising:” in line 2-3.  It is unclear what is “comprising” here.  Is it the “tapered portion” or the “red-emitting diode structure”?  For the purpose of examination, the claim limitation is interpreted as “a red-emitting diode structure having sidewalls and a tapered portion, the red-emitting diode structure comprising:” (i.e. the comma location is moved).
Claims 21 and 22 recites “the microelectronic device”.  There lacks an antecedent for the claim terminology.  Secondly, it is unclear whether this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Svensson (US 8350249 B1) in view of Romano et al. (US 2015/0207028 A1) (hereinafter referred to as Romano).
Regarding claim 1, Svensson teaches a red-emitting diode structure (nanowire  LED structure in Figs. 1C of Svensson. The phrase “red-emitting diode structure” is in the preamble, which carries no patentable weight), comprising: 
an InGaN nanowire core (n-type core 2 in Fig. 1C; core 2 is made of InGaN as stated in column 4 line 15 of Svensson) above a substrate (5); and 
an InGaN active layer (4, which is made of InGaN, as described in column 4 lines 17-19) on the InGaN nanowire core.
But Svensson does not teach wherein the InGaN active layer has a greater concentration of In than the InGaN nanowire.  
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  The [0013] of Romano).  Romano also teaches that the lower In content would yield wider band gap and that the surrounding region of the In-rich regions should have lower In content to avoid absorbing the emission (see [0033] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the In concentration in the InGaN nanowire core less than the In concentration of InGaN active layer, as according to Romano in order to avoid absorbing the emission from the active layer, which would reduce the efficiency of the light emission.
Regarding claim 2, Svensson in view of Romano teaches all the limitations of the red-emitting diode structure of claim 1, but does not teach wherein the InGaN nanowire core is an In0.2Ga0.8N material nanowire core.
Romano teaches that if the InGaN active layer contains about 30 atomic percent indium, it emits light with peak around 610nm (see [0014] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the Indium concentration in the InGaN nanowire core less than 30at% when a red light emitting diode structure is needed and to ensure high efficiency of the light emission.
Since the claimed ranges of 20 at% “lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 3, Svensson in view of Romano teaches all the limitations of the red-emitting diode structure of claim 2, but does not explicitly teach wherein the InGaN active layer is an In0.4Ga0.6N material layer.  
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  When In content is low, InGaN active layer emits in the blue spectral range; and when the InGaN active layer contains about 30 atomic percent indium, it emits light with peak around 610nm (see [0014] of Romano).  
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the In content to be near 40%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges of a result-effective variable involves only routine skill in the art (In re Aller, 105 USPQ 233).  A motivation to increase In content to 40% would be to obtain a wavelength longer than 610nm, for example 620nm or 630nm.
Regarding claim 4, Svensson in view of Romano teaches all the limitations of the red-emitting diode structure of claim 1, and further comprising: a cladding layer (4 in Fig. 1C of Svensson) on the InGaN active layer, the cladding layer comprising p-type GaN (as indicated in column 5 lines 1-22 of Svensson) or p-type ZnO.  
Regarding claim 5, Svensson in view of Romano teaches all the limitations of the red-emitting diode structure of claim 1, and also teaches wherein the InGaN active layer emits a wavelength in the range of 610-630 nanometers (as combined in claim 1 above).  
Regarding claim 6, Svensson in view of Romano teaches all the limitations of the red-emitting diode structure of claim 1, and also teaches wherein the substrate is a silicon substrate or a sapphire substrate (as described in column 3 lines 58-60 of Svensson).  
Regarding claim 11, Svensson teaches a method of fabricating a red-emitting diode structure (method of making the nanowire  LED structure in Figs. 1C of Svensson. The phrase “red-emitting diode structure” is in the preamble, which carries no patentable weight), the method comprising: 
forming an InGaN nanowire core (n-type core 2 in Fig. 1C; core 2 is made of InGaN as stated in column 4 line 15 of Svensson) above a substrate (5); and 
forming an InGaN active layer (4, which is made of InGaN, as described in column 4 lines 17-19) on the InGaN nanowire core.
But Svensson does not teach wherein the InGaN active layer has a greater concentration of In than the InGaN nanowire.  
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  The InGaN active layer contains In-rich region with In content higher than surrounding area ([0013] of Romano).  Romano also teaches that the lower In content would yield wider band gap and that the surrounding region of the In-rich regions should have lower In content to avoid absorbing the emission (see [0033] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the In concentration in the InGaN nanowire core less than the In concentration of InGaN active 
Regarding claim 12, Svensson in view of Romano teaches all the limitations of the method of claim 11, but does not teach wherein the InGaN nanowire core is an In0.2Ga0.8N material nanowire core.  
Romano teaches that if the InGaN active layer contains about 30 atomic percent indium, it emits light with peak around 610nm (see [0014] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the Indium concentration in the InGaN nanowire core less than 30at% when a red light emitting diode structure is needed and to ensure high efficiency of the light emission.
Since the claimed ranges of 20 at% “lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 13, Svensson in view of Romano teaches all the limitations of the method of claim 12, but does not teach wherein the InGaN active layer is an In0.4Ga0.6N material layer.  
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  When In content is low, InGaN active layer emits in the blue spectral range; and when the InGaN active layer contains about 30 atomic percent indium, it emits light with peak around 610nm (see [0014] of Romano).  
In re Aller, 105 USPQ 233).  A motivation to increase In content to 40% would be to obtain a wavelength longer than 610nm, for example 620nm or 630nm.
Regarding claim 14, Svensson in view of Romano teaches all the limitations of the method of claim 11, and further comprising: forming a cladding layer on the InGaN active layer, the cladding layer comprising p-type GaN (as indicated in column 5 lines 1-22 of Svensson) or p-type ZnO.  
Regarding claim 15, Svensson in view of Romano teaches all the limitations of the method of claim 11, and also teaches wherein the InGaN active layer emits a wavelength in the range of 610-630 nanometers (as combined in claim 1 above).   
Regarding claim 16, Svensson in view of Romano teaches all the limitations of the method of claim 11, and also teaches wherein the substrate is a silicon substrate or a sapphire substrate (as described in column 3 lines 58-60 of Svensson).  

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0263066 A1) (hereinafter referred to as Hu) in view of Svensson and Romano.
Regarding claim 17, Hu teaches an electronic device (device with display system 1700 in Fig. 17 of Hu as described in [0003] and [0072] of Hu), comprising: 
1710 in Fig. 17 of Hu); and 
a display (1730) coupled to the processor, the display comprising: 
a backplane (display substrate 400 in Fig. 16D); and 
a red-emitting diode structure (red emitting diode structure 220 in Fig. 2A-B of Hu, as described in [0041] of Hu) coupled to the backplane, the red-emitting diode structure comprising: 
an nanowire core (214 in Fig. 2A of Hu) above a substrate (208); and 
an active layer (216) on the InGaN nanowire core
But Hu does not teach that the nanowire core is an InGaN nanowire core, and the active layer is an InGaN active layer, wherein the InGaN active layer has a greater concentration of In than the InGaN nanowire core.  
Svensson teaches a red-emitting diode structure (nanowire LED structure in Figs. 1C of Svensson), comprising: an InGaN nanowire core (n-type core 2 in Fig. 1C; core 2 is made of InGaN as stated in column 4 line 15 of Svensson.  Svensson discloses that the core can be selected from several choices of materials but InGaN is preferred since the lattice mismatch to the InGaN active layer is less severe) above a substrate (5); and an InGaN active layer (4, which is made of InGaN, as described in column 4 lines 17-19) on the InGaN nanowire core.
Romano teaches a nanowire LED with an InGaN active layer which can be tuned to emit light from 450nm to 620nm (as described in [0014]-[0015] of Romano).  The InGaN active layer contains In-rich region with In content higher than surrounding area ([0013] of Romano).  Romano also teaches that the lower In content would yield wider see [0033] of Romano).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Svensson’s nanowire LED structure in order to have better device quality (see discussion in Background and Summary of Svensson), and to have made the In content in InGaN active layer greater than that in the InGaN nanowire core, as according to Romano in order to increase light emission efficiency (as suggested in [0033] of Romano).
Regarding claim 18, Hu-Svensson-Romano teaches all the limitations of the electronic device of claim 17, and further comprising: a memory (memory in Fig. 17 of Hu) coupled to the display.  
Regarding claim 19, Hu-Svensson-Romano teaches all the limitations of the electronic device of claim 17, and further comprising: a battery (battery in Fig. 17 of Hu) coupled to the display.  
Regarding claim 20, Hu-Svensson-Romano teaches all the limitations of the electronic device of claim 17, and further comprising: a network interface (as implied by the wireless standards of the data receiver in [0071] of Hu, there must be a network interface on the phone) coupled to the display.  
Regarding claim 21, Hu-Svensson-Romano teaches all the limitations of the electronic device of claim 17, and also teaches wherein the microelectronic device is a mobile device selected from the group consisting of a smartphone, a tablet, a notebook (as stated in [0072] of Hu), and a smartwatch.  
Regarding claim 22, Hu-Svensson-Romano teaches all the limitations of the electronic device of claim 17, and also teaches wherein the microelectronic device is a device selected from the group consisting of a computing device, a television (as stated in [0072] of Hu), and a vehicle computer display.

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 7, the prior art of record does not disclose light-emitting diode with “an InGaN nanowire core above a substrate; and an InGaN active layer on the InGaN nanowire core, wherein the InGaN active layer has a greater concentration of In than the InGaN nanowire core; a contact metal over and along the sidewalls and the tapered portion of the red- emitting diode structure, the contact metal having a non-uniform thickness over the red- emitting diode structure; and an insulating material layer laterally surrounding contact metal, the insulating material layer having a surface co-planar with a surface of the contact metal” along with other limitations of the claim.
The closest prior art are Svensson (US 8350249 B1), Romano et al. (US 2015/0207028 A1), Cho et al. (US 2017/0018685 A1), Yoo et al. (US 9660139 B2), Gilet et al. (US 8937297 B2) and Cha et al. (US 2014/0124732 A1).  
Svensson teaches a nanowire LED where the nanocore is an InGaN nanowire and InGaN active layer.  Romano teaches that in nanowire LED with InGaN active layer, the In content in the InGaN active layer is higher than the surrounding regions.  
Cho teaches a pixel elements with a contact metal (221 in Fig. 12 of Cho) over the top surface and along the sidewalls of the nanowire LED (see Fig. 12 of Cho).  The top surface of the contact metal is coplanar with the top surface of the insulating material layer (see Fig. 12 of Cho). However, the contact metal does not teach that the nanowire LEDs having a tapered portion, and that the contact metal having a non-uniform thickness over the tapered portion.  
Yoo teaches a nanowire LED (Fig. 14 of Yoo).  The nanowires of the LED have a sidewall and a tapered portion. The contact metal (96) is formed over and along the sidewalls and tapered portion of each of the nanowires.  The contact metal has non-uniform thickness over the tapered-portion of each of the first, second, and third color nanowire LEDs. The insulating material layer (97) surrounds the nanowires and shares a surface with the contact metal (96) so these surfaces are coplanar, but does not laterally surround the contact metal as required by the claim.
Gilet teaches a nanowire LED (see Fig. 9 of Gilet).  The nanowire has a sidewall and a tapered portion.  A contact metal (811 in Fig. 9) covers the sidewalls and the tapered portion of the nanowire LED.  But the contact metal’s top surface is covered by the insulating material layer (83) so the contact metal’s top surface is not coplanar with the top surface of the insulating material layer.
Fig. 1 of Cha).  The nanowire has a sidewall and a tapered portion. A contact metal (180) covers the tapered portion of the nanowire LED but not the sidewalls.  
None of the above references teaches the contact metal that satisfies all the requirements of the claim.  It is not obvious how to modify the structure in one reference according to the teaching of other references to obtain the claimed structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Tuan A Hoang/           Examiner, Art Unit 2822